  Case 3:19-cv-00477-REP Document 76 Filed 04/21/20 Page 1 of 3 PageID# 779



                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION



                                              )
TREVOR FITZGIBBON,                            )
                                              )
               Plaintiff,                     )
                                              ) Civil Action No. 3:19-cv-477-REP
       vs.                                    )
                                              )
                                              )
JESSELYN A. RADACK,                           )
                                              )
               Defendant.                     )



                              MOTION TO STAY DISCOVERY

       COMES NOW Defendant Jesselyn A. Radack (“Radack”), by counsel, and files this

Motion to Stay Discovery in this matter until June 10, 2020, or until resolution of the COVID-19

(“Coronavirus”) issues. In support thereof, respectfully refers the Court to the accompanying

Memorandum in Support.

       WHEREFORE, Defendant Jesselyn A. Radack, respectfully requests this Court stay all

discovery until June 10, 2020, or until resolution of the COVID-19 issues and such other and

further relief as the Court deems proper.




                                               1
 Case 3:19-cv-00477-REP Document 76 Filed 04/21/20 Page 2 of 3 PageID# 780



Dated: April 21, 2020


                                  Respectfully submitted,


                                  __/s/ D. Margeaux Thomas________________
                                  D. Margeaux Thomas (VSB #75582)
                                  The Thomas Law Office PLC
                                  11130 Fairfax Blvd., Suite 200-G
                                  Fairfax, VA 22030
                                  Telephone: 703.957.2577
                                  Facsimile: 703.957.2578
                                  Email: mthomas@thomaslawplc.com
                                  Counsel for Defendant Jesselyn A. Radack




                                     2
  Case 3:19-cv-00477-REP Document 76 Filed 04/21/20 Page 3 of 3 PageID# 781




                                   CERTIFICATE OF SERVICE

       I hereby certify that on April 21, 2020, a copy of the foregoing document was filed with

the Court electronically. Notice of this filing will be sent automatically by the Court’s CM/ECF

system to the following parties:

       Steven S. Biss
       300 West Main Street, Suite 102
       Charlottesville, VA 22903
       Counsel for Plaintiff


                                                    /s/ D. Margeaux Thomas__________
                                                    D. Margeaux Thomas (VSB #75582)




                                               3
